       Case 3:17-cv-02162-VLB Document 23 Filed 02/23/21 Page 1 of 37




                       UNITED STATES DISTRICT COURT

                          DISTRICT OF CONNECTICUT

OMETRIUS PEREZ,                          :
    Petitioner,                          :
                                         :
v.                                       :   Case No. 3:17-cv-2162(VLB)
                                         :
WARDEN DILWORTH, ET AL.,                 :
    Respondents.                         :

             RULING ON PETITION FOR WRIT OF HABEAS CORPUS

      The petitioner, Ometrius Perez (“Perez”), incarcerated and pro se, has filed

a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254. He challenges

his state convictions for robbery in the first degree, burglary in the first degree

and larceny in the second degree. For the reasons that follow, the Court will not

review these claims because those claims are procedurally defaulted and will

deny the remaining claims.

I.    Procedural Background

      On April 21, 1994, the State of Connecticut issued a warrant for the arrest

of Perez for having committed the offenses of robbery in the first degree, burglary

in the first degree and larceny in the first degree on April 16, 1994 in West

Redding, Connecticut. State v. Perez, 78 Conn. App. 610, 614–15, 828 A.2d 626,

633 (2003). On a subsequent date, the State of New York arrested Perez for

unrelated crimes occurring in that state. Id. On October 16, 1995, the State of

Connecticut sought temporary custody of Perez through the Interstate Agreement

on Detainers (IAD). Id. A pretransfer hearing was then held in the Dutchess


                                        1
        Case 3:17-cv-02162-VLB Document 23 Filed 02/23/21 Page 2 of 37




County Supreme Court in New York at the request of Perez. After the hearing, a

judge granted the State of Connecticut’s request for the temporary removal of

Perez to face charges in Connecticut. Id.

      On May 21, 1996, Connecticut State Police detectives executed the warrant

for the arrest of Perez and transported him from the Green Haven Correctional

Facility in Stormville, New York to the Troop A state police barracks in Southbury,

Connecticut. Id. On May 22, 1996, in State v. Perez, Case No. DBD-CR96-95711-S,

a judge in the Connecticut Superior Court for the Judicial District of Danbury

arraigned Perez on one count of robbery in the first degree in violation of Conn.

Gen. Stat. § 53a–134 (a)(2), one count of burglary in the first degree in violation of

Conn. Gen. Stat. § 53a–101(a)(1) and one count of larceny in the first degree in

violation of Conn. Gen. Stat. §§ 53a–119 and 53a–122 (a)(1). See Resp’ts’ Mem.

Opp’n Pet. Writ Habeas Corpus, App. B, ECF No. 18-2, at 4.

      On August 12, 1996, Perez moved to suppress statements that he made to

the two Connecticut State Police detectives who transported him from New York

to Connecticut on May 21, 1996. Id. at 16-17. On October 24, 1996, a judge held a

hearing on the motion to suppress. See id., App. DD, ECF No. 18-41. On

November 8, 1996, the judge issued a memorandum of decision denying the

motion. See id. at App. B, ECF No. 18-2, at 18-29.

      On that same date, the jury found Perez guilty of one count of robbery in

the first degree and one count of burglary in the first degree, not guilty as to the

count of larceny in the first degree and guilty as to the lesser included offense of


                                          2
          Case 3:17-cv-02162-VLB Document 23 Filed 02/23/21 Page 3 of 37




larceny in the second degree in violation of Conn. Gen. Stat. § 53a–123. Id. at 15.

On December 20, 1996, a judge sentenced Perez to a total effective sentence of

thirty-five years of imprisonment to run consecutively to the sentence that Perez

was serving in the State of New York. Id.

      Perez appealed his conviction on eight grounds.1 He argued that:

      (1)the trial court improperly denied his motion to suppress the
      statements he made while being transported from New York to
      Connecticut, (2) the police improperly questioned him without
      the presence of counsel, and the court improperly found that
      he     knowingly,     intelligently and    voluntarily  waived
      his Miranda rights prior to being questioned, (3) the
      prosecutor engaged in misconduct, (4) the defendant was
      deprived of his right to a speedy trial, (5) his right to the
      effective assistance of counsel was violated when the court
      prohibited him from orally communicating with his attorney,
      (6) his fifth amendment right against double jeopardy was
      violated when he was convicted of burglary in the first degree
      and robbery in the first degree, (7) the court improperly
      instructed the jury and (8) there was insufficient evidence to
      convict him of burglary in the first degree and robbery in the
      first degree.

Perez, 78 Conn. App. at 612–13, 828 A.2d at 632.

      On August 12, 2003, the Appellate Court affirmed the judgment of

conviction. Id. at 646, 828 A.2d 626 at 650. On September 8, 2004, the Connecticut

Supreme Court denied the petition for certification to review the decision of the

Connecticut Appellate Court. See State v. Perez, 271 Conn. 901, 859 A.2d 565

(2004).



1 The first three grounds were included in a brief filed by an attorney who had
been appointed to represent Perez on appeal and the remaining five grounds
were asserted by Perez in a supplemental pro se brief. See Resp’ts’ Mem. Opp’n
Pet. Writ Habeas Corpus, Apps. D, P, ECF Nos. 18-4, 18-17. Counsel withdrew as
                                      3
       Case 3:17-cv-02162-VLB Document 23 Filed 02/23/21 Page 4 of 37




      On August 10, 2006, Perez filed a petition for writ of habeas corpus in the

Connecticut Superior Court for the Judicial District of Tolland at Rockville. See

Perez v. Warden, No. TSR-CV06-4001319-S. On August 9, 2011, a judge issued a

memorandum of decision denying all grounds raised in the amended state

habeas petition. See Perez v. Warden, No. CV064001319, 2011 WL 4347038, at *2

(Conn. Super. Ct. Aug. 19, 2011)

      On appeal from the decision denying the state habeas petition, Perez

raised eight grounds of ineffective assistance of trial counsel. See Resp’ts’ Mem.

Opp’n Pet. Writ Habeas Corpus, App. X, ECF No. 18-26, at 3-7. On February 7,

2017, the Connecticut Appellate Court dismissed the appeal from the decision of

the trial court dismissing the habeas petition. See Perez v. Comm'r of Correction,

170 Conn. App. 906, 154 A.3d 90 (2017) (per curiam). On April 5, 2017, the

Connecticut Supreme Court denied the petition for certification to review the

decision of the Connecticut Appellate Court. See Perez v. Comm'r of Correction,

325 Conn. 909, 158 A.3d 319 (2017). Perez commenced this action on December

27, 2017, having exhausted his state remedies.

II.   Facts

      The jury reasonably could have found the following facts.

      At approximately 2 a.m. on April 16, 1994, the victim, Paul Levine,
      was awakened from sleep when somebody turned on the ceiling light
      in his bedroom. Upon awakening, Levine saw [Perez] holding a gun
      in the doorway of the bedroom. [Perez] ordered Levine, at gunpoint,
      to keep his head down or he would kill him. [Perez] then took cash
      and jewelry from Levine valued at between $10,800 and $10,900.


Perez’s attorney before the Connecticut Appellate Court issued its decision.
                                        4
        Case 3:17-cv-02162-VLB Document 23 Filed 02/23/21 Page 5 of 37




       Levine was then ordered to go into his bathroom and not to leave.
       Shortly after entering the bathroom, Levine heard the front screen
       door close. Levine then called 911. The defendant subsequently was
       arrested in New York on May 21, 1996 and transported to
       Connecticut.

Perez, 78 Conn. App. at 613, 828 A.2d at 632–33.

III.   Standard of Review

       The federal court will entertain a petition for writ of habeas corpus

challenging a state court conviction only if the petitioner claims that his custody

violates the Constitution or federal laws. See 28 U.S.C. § 2254(a). A claim that a

state conviction was obtained in violation of state law is not cognizable in the

federal court. See Estelle v. McGuire, 502 U.S. 62, 68 (1991).

       Section 2254(d) “imposes a highly deferential standard for evaluating state-

court rulings and “demands that state-court decisions be given the benefit of the

doubt.” Renico v. Lett, 559 U.S. 766, 773 (2010) (internal quotation marks omitted).

A federal court cannot grant a state prisoner’s petition for a writ of habeas corpus

with regard to any claim that was rejected on the merits by the state court, unless

the adjudication of the claim in state court either:

       (1) resulted in a decision that was contrary to, or involved an
       unreasonable application of, clearly established Federal law, as
       determined by the Supreme Court of the United States; or

       (2) resulted in a decision that was based on an unreasonable
       determination of the facts in light of the evidence presented in the
       State court proceeding.

28 U.S.C. § 2254(d). That standard is very difficult to meet. See Metrish v.

Lancaster, 569 U.S. 351, 357-58 (2013).


                                          5
        Case 3:17-cv-02162-VLB Document 23 Filed 02/23/21 Page 6 of 37




      Clearly established federal law is found in “holdings,” not “dicta,” of the

Supreme Court at the time of the state court decision. Howes v. Fields, 565 U.S.

499, 505 (2012) (internal quotation marks and citation omitted. “[C]ircuit

precedent does not constitute ‘clearly established Federal law, as determined by

the Supreme Court,’” and “therefore cannot form the basis for habeas relief.”

Parker v. Matthews, 567 U.S. 37, 48 (2012) (quoting 28 U.S.C. § 2254(d)(1)). The

law in question may be either a “generalized standard” or a “bright-line rule

designed to effectuate such a standard in a particular context.” Kennaugh v.

Miller, 289 F.3d 36, 42 (2d Cir. 2002).

      A decision is “contrary to . . . clearly established Federal law” when the

state court “applies a rule different from the governing law set forth” by the

Supreme Court or when it “decides a case differently than [the Supreme Court]

has done on a set of materially indistinguishable facts.” Bell v. Cone, 535 U.S.

685, 693-94 (2002). A decision “involve[s] an unreasonable application of . . .

clearly established Federal law” when the state court has correctly identified the

governing law, but applies that law “unreasonably to the facts of a particular

prisoner’s case, or refuses to extend a legal principle that the Supreme Court has

clearly established to a new situation in which it should govern.” Davis v. Grant,

532 F.3d 132, 140 (2d Cir. 2008) (internal quotation marks and citation omitted). It

is not enough that "a federal court believes the state court’s determination was

incorrect” or erroneous. Schriro v. Landrigan, 550 U.S. 465, 473 (2007). Rather,

the state court’s application of clearly established law must be “objectively



                                          6
        Case 3:17-cv-02162-VLB Document 23 Filed 02/23/21 Page 7 of 37




unreasonable, not merely wrong; even clear error will not suffice.” Woods v.

Donald, 575 U.S. 312, 316 (2015) (internal quotation marks and citations omitted).

Thus, a state prisoner must show that the challenged court ruling “was so lacking

in justification that there was an error well understood and comprehended in

existing law beyond any possibility of fairminded disagreement.” Harrington v.

Richter, 562 U.S. 86, 103 (2011); see also Burt v. Titlow, 571 U.S. 12, 20 (2013)

(federal habeas relief warranted only where the state criminal justice system has

experienced an “extreme malfunction”).

      When reviewing a habeas petition, the federal court presumes that the

factual determinations of the state court are correct. The petitioner bears the

burden to rebut that presumption by “clear and convincing evidence.” 28 U.S.C. §

2254(e)(1); see also Cullen v. Pinholster, 563 U.S. 170, 181 (2011) (standard for

evaluating state-court rulings where constitutional claims have been considered

on the merits and which affords state-court rulings the benefit of the doubt is

“highly deferential” and “difficult [for petitioner] to meet”). In addition, the federal

court’s “review under section 2254(d)(1) is limited to the record that was before

the state court that adjudicated the claim on the merits.” Cullen, 563 U.S. at 181.

      A prerequisite to habeas relief under section 2254 is the exhaustion of all

available state remedies. See O’Sullivan v. Boerckel, 526 U.S. 838, 842 (1999); 28

U.S.C. § 2254(b)(1)(A). To meet the exhaustion requirement, a petitioner must

present the essential factual and legal bases of his federal claim to each

appropriate state court, including the highest state court capable of reviewing it,



                                           7
       Case 3:17-cv-02162-VLB Document 23 Filed 02/23/21 Page 8 of 37




in order to give state courts a full and fair “opportunity to pass upon and correct

alleged violations of its prisoners’ federal rights.” Duncan v. Henry, 513 U.S. 364, 365

(1995) (per curiam) (internal quotation marks and citation omitted). A federal claim

has been “fairly present[ed] in each appropriate state court, including a state

supreme court with powers of discretionary review,” if it “alert[s] that court to the

federal nature of the claim.” Baldwin v. Reese, 541 U.S. 27, 29 (2004) (internal

parentheses and quotation marks omitted).

      An important “corollary” to the exhaustion requirement is the doctrine of

procedural default. Dretke v Kindler, 558 U.S. 53, 55 (2004). Pursuant to that doctrine,

“a federal court may not review federal claims that were procedurally defaulted in

state court—that is, claims that the state court denied based on an adequate and

independent state procedural rule.” Davila v. Davis, 137 S. Ct. 2058, 2064 (2017). The

Supreme Court has observed that when a state court denies or declines to review a

federal claim because the petitioner failed to meet a state procedural rule or

requirement, the petitioner has deprived the state court of the opportunity to address

the merits of that claim. See Coleman v. Thompson; 501 U.S. 722, 731-32 (1991). Thus,

“the procedural default doctrine . . . advances the same comity, finality, and

federalism interests advanced by the exhaustion doctrine.” Davila, 137 S. Ct. at 2064.

      Exceptions to the doctrine barring procedurally defaulted claims from being

heard in federal court exist. A state prisoner may obtain federal habeas review

despite having defaulted on his federal claim in state court pursuant to an

independent and adequate state procedural rule if he can demonstrate cause for the


                                           8
        Case 3:17-cv-02162-VLB Document 23 Filed 02/23/21 Page 9 of 37




default and actual prejudice resulting from the default. See id. at 2064-65. Procedural

default may also be excused if a petitioner “can demonstrate a sufficient probability

that [the habeas court's] failure to review his federal claim will result in a fundamental

miscarriage of justice.” Edwards v. Carpenter, 529 U.S. 446, 451 (2000) (citing

Coleman, 501 U.S. at 750).

IV.   Discussion

      Perez asserts five grounds in the present petition. He argues that the trial court

erred in failing to dismiss the information due to a violation of the speedy trial

provisions of the IAD; the trial court denied him the assistance of counsel during the

hearing on a motion to suppress; the trial court’s instructions to the jury were

misleading and inadequate; insufficient evidence existed to support his convictions

for burglary in the first degree and robbery in the first degree; and trial counsel was

ineffective in eight different ways. See Pet. Writ Habeas Corpus, ECF No. 1, at 9-19,

22-31, 36-38, 42-52.

      A.     Interstate Agreement on Detainers

      Perez argues that the trial court erred in not dismissing the information

charging him with the offenses of burglary, robbery and larceny on the ground that it

violated the requirement under the IAD that he be tried within 120 days of the date

that he arrived in Connecticut. Perez exhausted this claim by raising it on direct

appeal to the Connecticut Appellate and Supreme Courts.

      Article IV (c) of the IAD provides that the “trial shall be commenced within one

hundred twenty days of the arrival of the prisoner in the receiving state, but for good


                                            9
         Case 3:17-cv-02162-VLB Document 23 Filed 02/23/21 Page 10 of 37




cause shown in open court, the prisoner or his counsel being present, the court

having    jurisdiction of   the matter    may grant   any necessary or     reasonable

continuance.” Conn. Gen. Stat. § 54–186. The Connecticut Appellate Court found the

following facts relevant to this claim.

      Following a hearing in New York, the defendant was transferred to
      Connecticut pursuant to the IAD on May 21, 1996. On September 20,
      1996, the defendant sought dismissal of the charges, claiming that his
      trial had not commenced within 120 days of his arrival in Connecticut. At
      the hearing, the defendant argued that the statutory time limit expired on
      September 18, 1996. The state then argued that as a result of the
      defendant's requests for continuances, the time limit was not to expire
      for another six weeks. The defendant agreed with the state's
      representation to the court that his attorneys had asked for the
      continuances; however, he stated that he did not agree with the
      continuances. The court, Stodolink, J., rejected the defendant's
      argument, finding that the 120 day period did not expire because it was
      tolled for a total of six weeks and one day since his arrival in
      Connecticut on May 21, 1996.

Perez, 78 Conn. App. at 629–30, 828 A.2d at 641.

      In reviewing this claim, the Connecticut Appellate Court noted that the 120-day

period under the IAD commenced on May 21, 1996, when officers transported Perez

from New York to Connecticut. The court concluded, however, that the record of

proceedings in the trial court clearly reflected “that the defendant had asked for and

was granted continuances totaling seven weeks, which tolled the statutory time

period. Therefore, the required time in which the defendant's trial must have

commenced was extended by seven weeks to November 6, 1996.” Id. at 633, 828 A.2d

at 643. The State of Connecticut commenced the trial within the statutory time period

set forth in the IAD on October 16, 1996, and the jury was sworn in on October 24,

1996.” Thus, the Appellate Court ruling upholding the trial judge’s determination that

                                           10
       Case 3:17-cv-02162-VLB Document 23 Filed 02/23/21 Page 11 of 37




the Perez trial “was timely was legally and logically correct, finding support in the

facts that appear in the record.” Id.

      The United States Supreme Court has observed that although the “IAD is

indeed state law, it is a law of the United States as well.” Reed v. Farley, 512 U.S. 339,

342 (1994) (citing Carchman v. Nash, 473 U.S. 716, 719 (1985); Cuyler v. Adams, 449

U.S. 433, 438-42 (1981)). In Reed, the Supreme Court held that a “state court's failure

to observe the 120-day rule of IAD Article IV(c) is not cognizable under § 2254 when

the defendant registered no objection to the trial date at the time it was set, and

suffered no prejudice attributable to the delayed commencement.” Id. at 352. Here,

the Connecticut Appellate Court ruled the trial judge granted Perez extensions of time

to commence jury selection. Thus, because Perez requested the delay rather than

opposing it, he waived his right to an earlier trial.

      Further, Perez does not allege he was prejudiced by the delay he requested.

See Reed, 512 U.S. at 353 (“[Reed] does not suggest that his ability to present a

defense was prejudiced by the delay. Nor could he plausibly make such a claim.

Indeed, asserting a need for more time to prepare for a trial that would be “fair and

meaningful,” is the antithesis of prejudice. App. 128, Reed himself requested a delay

beyond the scheduled September 19 opening.”). Thus, the Connecticut Appellate

Court ruling that the trial court did not violate the 120-day requirement set forth in

IAD by refusing to dismiss the information as untimely is not an unreasonable

application of Supreme Court law. This claim is denied.




                                             11
       Case 3:17-cv-02162-VLB Document 23 Filed 02/23/21 Page 12 of 37




       B.    Denial of Assistance of Counsel – Suppression Hearing

       On direct appeal, Perez argued that the trial judge restricted him from unlimited

oral communication with his attorney during the suppression hearing and that this

prohibition violated his Sixth Amendment right to counsel. The Connecticut Appellate

Court declined to review this claim on the ground that Perez had not requested

review of it under either the plain error doctrine or under State v. Golding, 213 Conn.

233, 239–40, 567 A.2d 823, 827-28 (1989). See Perez, 78 Conn. App. at 634, 828 A.2d at

644.

       Respondents contend that the claim is procedurally defaulted because the

appellate court declined to address it due to the failure of Perez to meet an adequate

and independent state procedural rule. Respondents further argue that this court may

not review the defaulted claim absent a showing by Perez of cause for, and prejudice

from, the failure to raise the claim.

       Under the procedural default doctrine, review by a district court of the merits of

a claim raised in a habeas petition is unavailable if (1) the “state court . . . declined to

address . . . the claim because the prisoner had failed to meet a state procedural

requirement, and (2) the state [court] judgment [or decision] . . . rests on independent

and adequate state procedural grounds.” Walker v. Martin, 562 U.S. 307, 315-16 (2011)

(internal quotation marks and citation omitted). A state rule or requirement must be

“firmly established and regularly followed” by the state court in question “[t]o qualify

as an adequate procedural ground.” Beard v. Kindler, 558 U.S. 53, 60 (2009) (internal

quotation and citation omitted).


                                            12
       Case 3:17-cv-02162-VLB Document 23 Filed 02/23/21 Page 13 of 37




      The Court finds the procedural rule requiring an appellant to request review in

their appellate brief was definite, well-established and regularly applied in 2003 when

the Connecticut Appellate Court declined to review Perez’s denial of assistance of

counsel claim. See e.g., State v. Constantopolous, 68 Conn. App. 879, 893, 793 A.2d

278 (2002); State v. Rodriguez, 68 Conn. App. 303, 308, 791 A.2d 621 (2002); State v.

Hermann, 38 Conn. App. 56, 65, 658 A.2d 148, cert. denied, 235 Conn. 903, 665 A.2d

904 (1995); Baker v. Cordisco, 37 Conn. App. 515, 522 n. 4, 657 A.2d 230 (1995); State

v. Carter, 34 Conn. App. 58, 91-92, 640 A.2d 610 (1994); State v. Johnson, 26 Conn.

App. 433, 438, 602 A.2d 36, cert. denied, 221 Conn. 916, 603 A.2d 747 (1992).

      Because the Appellate Court declined to consider the claim of trial court error

related to interference with Perez’s right to the assistance of counsel during the

suppression hearing due to the failure of Perez to adhere to an established and

regularly applied Connecticut rule of procedure, this Court holds the claim was

procedurally defaulted.

      The claim is reviewable only if Perez can demonstrate cause for the default and

actual prejudice resulting from the default or he can show that failure to consider the

claim will result in a fundamental miscarriage of justice. See Edwards, 529 U.S. at 451

(citations omitted). To establish cause to overcome a procedural default, the

petitioner must identify “some external impediment preventing counsel from

constructing or raising the claim.” Murray v. Carrier, 477 U.S. 478, 492 (1986). “A

factor is external to the defense if it cannot fairly be attributed to the prisoner.”

Davila, 137 S. Ct. at 2065 (internal quotation marks and citation omitted). Legitimate


                                          13
       Case 3:17-cv-02162-VLB Document 23 Filed 02/23/21 Page 14 of 37




external factors include interference by state officials impeding compliance with state

rules or a showing that the factual or legal basis for a claim was not reasonably

available to defense counsel. See McCleskey v. Zant, 499 U.S. 467, 493-94 (1991). In

addition, attorney error is an objective external factor providing cause for excusing a

procedural default, but only if that error amounted to a deprivation of the

constitutional right to effective assistance of counsel. See Edwards, 529 U.S. at 451.

Perez offers no evidence or facts to support the existence of cause for the default of

the claim or that he suffered any prejudice from the default.

      The Supreme Court has held that a district court retains jurisdiction to review a

habeas petition filed pursuant to 28 U.S.C. § 2254 even if a petitioner has failed to

show cause or prejudice for procedural default “in the extraordinary instance[] when

a constitutional violation probably has caused the conviction of one innocent of the

crime.” Murray, 477 U.S. at 496. “In other words, a credible showing of actual

innocence may allow a prisoner to pursue his constitutional claims . . . on the merits

notwithstanding the existence of a procedural bar to relief.” McQuiggin v. Perkins,

569 U.S. 383, 392 (2013). This exception to the cause and prejudice standard for

consideration of defaulted claims is referred to as the “fundamental miscarriage of

justice exception.’” See id. (quoting Herrera v. Collins, 506 U.S. 390, 404 (1993)).

      It is a difficult task to establish actual innocence. A petitioner must

demonstrate that “in light of all the evidence,’ ‘it is more likely than not that no

reasonable juror would have convicted him.” Bousley v. United States, 523 U.S. 614,

623 (1998) (internal quotation marks and citation omitted). Furthermore, actual


                                            14
       Case 3:17-cv-02162-VLB Document 23 Filed 02/23/21 Page 15 of 37




innocence requires “factual innocence, not mere legal insufficiency.” Id. An actual

innocence claim is not credible unless the petitioner “support[s] his allegations of

constitutional error with new reliable evidence-whether it be exculpatory scientific

evidence, trustworthy eyewitness accounts, or critical physical evidence-that was not

presented at trial.” Schlup v. Delo, 513 U.S. 298, 324 (1995). Such a claim may not be

“based on trial evidence, [where] courts presume the jury resolved evidentiary

disputes reasonably so long as sufficient evidence supports the verdict.” House v.

Bell, 547 U.S. 518, 538 (2006).

      Perez has not shown any probability that this Court's failure to review his claim

of trial court error would result in a fundamental miscarriage of justice, as he has

offered no new evidence, scientific or otherwise, showing his actual innocence.

Thus, Perez has not met the fundamental miscarriage of justice exception to the

procedural default doctrine. Accordingly, the Court may not review the claim of trial

court error about the restriction on Perez’s right to communicate with his attorney

during the suppression hearing because it is procedurally defaulted. The claim is

dismissed.

      C.     Inadequate Jury Instructions

      Perez contends that the trial judge’s instructions to the jury on the elements of

the charges of robbery in the first degree, burglary in the first degree and burglary in

the second degree were inadequate or confusing and deprived him of his Fourteenth

Amendment right to due process, a fair trial and the right to be convicted on all

essential elements of the crimes charged based on proof beyond a reasonable doubt.


                                            15
       Case 3:17-cv-02162-VLB Document 23 Filed 02/23/21 Page 16 of 37




The adequacy of a state jury charge is generally a question of state law and is not

reviewable in a federal habeas corpus petition absent a showing that the charge

deprived the defendant of a federal constitutional right. See Cupp v. Naughten, 414

U.S. 141, 146 (1973).

      To warrant habeas corpus relief with regard to an improper jury instruction, the

petitioner must establish that the instruction “‘so infected the entire trial that the

resulting conviction violates due process.’” Estelle, 502 U.S. at 72 (quoting Cupp, 414

U.S. at 147). A petitioner must show “not merely that the instruction is undesirable,

erroneous, or even ‘universally condemned,’ but that it violated some right which was

guaranteed by the Fourteenth Amendment.” Cupp, 414 U.S. at 146. When analyzing a

claim of an improper jury instruction, the Court must examine the instruction in the

context of the charge as a whole and the entire trial record. See Francis v. Franklin,

471 U.S. 307, 315 (1985). “If the charge as a whole is ambiguous, the question is

whether there is a “‘reasonable likelihood that the jury has applied the challenged

instruction in a way’ that violates the Constitution.” Middleton v. McNeil, 541 U.S. 433,

437 (2004) (quoting Estelle, 502 U.S. at 72).

             1.     Jury Instruction on Robbery in the First Degree

      Although Perez raises a claim that the trial judge improperly instructed the jury

on the count of robbery in the first degree, he does not explain how the instruction

was deficient. Consequently, Perez is not entitled to the relief sought, having failed to

meet his burden of persuasion.

      Furthermore, he did not raise this claim on direct appeal, and it is not apparent


                                            16
       Case 3:17-cv-02162-VLB Document 23 Filed 02/23/21 Page 17 of 37




that he raised the claim in his state habeas petition or on appeal from the denial of

the petition. Thus, the claim is not exhausted as required by 28 U.S.C. § 2254(b)(1)(A).

      Even if a claim has not been exhausted in state court, however, a federal court

may deem it exhausted if it determines that the state judicial system provides no

available avenues for review of the claim. See 28 U.S.C. § 2254(b)(3) (“An applicant

shall not be deemed to have exhausted the remedies available in the courts of the

State . . . if he has a right under the law of the State to raise, by any available

procedure the question presented”); Aparicio v. Artuz, 269 F.3d 78, 90 (2d Cir. 2001)

(if a claim is not exhausted because it has never been raised in a state court, “a

federal court may theoretically find that there is an absence of available corrective

process if it is clear that the unexhausted claim is procedurally barred by state law

and, as such, its presentation in the state forum would be futile”). Such a claim,

however, must also be deemed procedurally defaulted. Id. (“[W]hen the petitioner

failed to exhaust state remedies and the court to which the petitioner would be

required to present his claims in order to meet the exhaustion requirement would

now find the claims procedurally barred,’ federal habeas courts also must deem the

claims procedurally defaulted.”) (quoting Coleman v. Thompson, 501 U.S. 722, 735

n.1 (1991)).

      It is not apparent that Perez has an avenue in state court to raise this claim of

improper jury instruction because the claim is one that should have been raised on

direct appeal. Furthermore, Perez was acting as his own attorney in raising his other

claims of improper jury instructions on direct appeal. Thus, he could not attempt to


                                           17
       Case 3:17-cv-02162-VLB Document 23 Filed 02/23/21 Page 18 of 37




exhaust the improper jury instruction claim related to the robbery charge by raising it

in a new state habeas petition as part of an ineffective assistance of counsel claim.

See Charles v. Lantz, No. 3:09CV588 MRK, 2010 WL 5113803, at *6 (D. Conn. Dec. 9,

2010) (“One who exercises the right of self-representation cannot contend that he

received ineffective assistance of counsel.”) (internal quotation marks and citation

omitted).

      Thus, the claim that the trial court failed to properly instruct the jury on the

charge of robbery in the first degree is procedurally defaulted. Perez must

demonstrate cause and prejudice or a miscarriage of justice to permit the Court to

review this defaulted claim.

      Perez offers no evidence or facts to support the existence of cause for the

default of this jury instruction claim. Nor has he demonstrated that he will suffer any

prejudice from the default. In addition, Perez has not shown any probability that this

court's failure to review his claim of deficient jury instruction on the charge of

robbery in the first degree would result in a fundamental miscarriage of justice, as he

has offered no new evidence, scientific or otherwise, showing his actual innocence.

Thus, Perez has not met the fundamental miscarriage of justice exception to the

procedural default doctrine. Accordingly, the Court may not review the claim of

improper jury instruction on the charge of robbery in the first degree because it is

procedurally defaulted. The claim is dismissed.




                                          18
       Case 3:17-cv-02162-VLB Document 23 Filed 02/23/21 Page 19 of 37




            2.     Jury Instructions on Burglary in the First and Second Degree

      On direct appeal, Perez argued that the trial judge did not adequately define the

building element of the offense of burglary in the first degree; the trial judge did not

instruct the jury on the charge of burglary in the second degree; and the trial judge

improperly changed the state’s burden of proof on the charge of burglary in the

second degree with a firearm. Perez, 78 Conn. App. at 635-38, 828 A.2d at 645-46. The

Connecticut Appellate Court addressed these three contentions. See id.

      Although the Connecticut Appellate Court’s analysis of the claim relied on

state law, it applied a standard of review consistent with Supreme Court precedent.

Id. at 635, 828 A.2d at 644. Because the Connecticut Appellate Court applied the

correct legal principles, the decision is not contrary to federal law. See Early v.

Packer, 537 U.S. 3, 8 (2002) (holding that state court need not be aware of nor cite

relevant Supreme Court cases, as long as the reasoning and decision do not

contradict the applicable law). Thus, the Court considers whether the analysis of the

Connecticut Appellate Court was an unreasonable application of Supreme Court law.

      Connecticut law provides, in pertinent part: “A person is guilty of burglary in

the first degree when (1) such person enters or remains unlawfully in a building with

intent to commit a crime therein and is armed with explosives or a deadly weapon or

dangerous instrument. . . .” Conn. Gen. Stat. § 53a-101(a). In reviewing the instruction

given by the judge as to the offense of burglary in the first degree, the Appellate

Court noted that the trial judge defined building in its ordinary meaning to include a

structure that may be used by a human being as a dwelling or a business. Perez, 78


                                          19
       Case 3:17-cv-02162-VLB Document 23 Filed 02/23/21 Page 20 of 37




Conn. App. at 635-36, 828 A.2d at 645-46. Perez offered no explanation as to why this

definition of building was inadequate. Further, for purposes of the burglary statute,

the term building has “its ordinary meaning.” Conn. Gen. Stat. § 53a-100(a).

      The Appellate Court held that the trial judge’s instruction on this element of the

offense was a proper statement of the law and that it was clear that the charge, as

read as a whole, did not mislead the jury. Id. Viewing the charge in context, the

Appellate Court reasonably applied Supreme Court law in concluding the instruction

on the elements of burglary in the first degree was not so ambiguous as to mislead

the jury. This jury instruction claim is denied.

      With regard to the claim that the judge failed to charge the jury on the offense

of burglary in the second degree in violation of Conn. Gen. Stat. § 53a-102, the

Appellate Court observed that Perez had not requested a charge as to that offense.

Id. at 637, 828 A.2d at 645. Rather, Perez had only sought a jury instruction as to the

offense of burglary in the second degree with a firearm in violation of Conn. Gen.

Stat. § 53a-102a. In reviewing the jury charge as a whole, the Appellate Court

concluded that the instruction regarding the offense of burglary in the second degree

with a firearm would not have misled the jury. The Appellate Court reasonably applied

Supreme Court law in in its determination that the trial judge’s instructions on

burglary in the second degree with a firearm provided the jury with sufficient

guidance regarding the elements of that offense. Accordingly, this jury instruction

claim is denied.

      D.     Insufficient Evidence


                                            20
       Case 3:17-cv-02162-VLB Document 23 Filed 02/23/21 Page 21 of 37




      Perez argues that the State of Connecticut failed to meet its burden of proving

all the elements of the charge of burglary in the first degree and robbery in the first

degree. The respondent contends that the Connecticut Appellate Court reasonably

applied Supreme Court law to the claim that there was insufficient evidence to

support the conviction for burglary in the first degree and that Perez procedurally

defaulted the claim that there was insufficient evidence to support the conviction for

the charge of robbery in the first degree.

      The Due Process Clause prohibits conviction “except upon proof beyond a

reasonable doubt of every fact necessary to constitute the crime with which [the

defendant] is charged.” In re Winship, 397 U.S. 358, 364 (1970). When a defendant or

petitioner challenges the sufficiency of the evidence used to convict him, the Court

must “view[] the evidence in the light most favorable to the prosecution” and

determine whether “any rational trier of fact could have found the essential elements

of the crime beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319

(1979). A federal court may not overturn a state court decision rejecting a sufficiency

of the evidence challenge unless the state court decision was “objectively

unreasonable.” Cavazos v. Smith, 565 U.S. 1, 2 (2011) (quoting Renico, 559 U.S. at

772). The Supreme Court “h[as] made clear that Jackson claims[—i.e., habeas claims

asserting insufficiency of the evidence—] face a high bar in federal habeas

proceedings because they are subject to two layers of judicial deference,” one layer

of deference to the jury, and a second layer of deference to the reviewing State

court. Coleman v. Johnson, 566 U.S. 650, 651 (2012) (citation omitted).


                                             21
       Case 3:17-cv-02162-VLB Document 23 Filed 02/23/21 Page 22 of 37




             1.    Burglary in the First Degree

      On direct appeal, Perez claimed that the prosecution presented insufficient

evidence for the jury to find him guilty of burglary in the first degree under

Connecticut General Statutes § 53a-101(a)(1). In deciding whether sufficient evidence

had been presented, the Connecticut Appellate Court applied the standard articulated

by the Supreme Court in Jackson v. Virginia, 443 U.S. 307 (1979). See Perez, 78 Conn.

App. at 643-46. Because the Connecticut Appellate Court applied the correct legal

principles, the decision is not contrary to federal law. See Early, 537 U.S. at 8 (state

court need not be aware of nor cite relevant Supreme Court cases, as long as

reasoning and decision do not contradict applicable law). Thus, the Court considers

whether the analysis of the Connecticut Appellate Court was an unreasonable

application of Supreme Court law.

      The Connecticut Appellate Court reviewed Connecticut General Statutes § 53a-

101(a)(1) and determined that there was nothing in the language of the statute that

suggested the legislature intended to exclude a dwelling from the definition of

building. Conn. Gen. Stat. § 53a-100(a) provides that “[t]he following definitions are

applicable to this part: (1) “Building” in addition to its ordinary meaning, includes any

watercraft, aircraft, trailer, sleeping car, railroad car or other structure or vehicle or

any building with a valid certificate of occupancy.” The Appellate Court examined

various dictionary definitions of the word building and concluded that the ordinary

meaning of that word included a dwelling. Furthermore, the legislative history of the

enactment of the burglary statute offered no support for Perez’s contention that the


                                           22
       Case 3:17-cv-02162-VLB Document 23 Filed 02/23/21 Page 23 of 37




word building did not include a dwelling because it was silent on the issue. Plainly,

the term building is broader than and includes a dwelling.

      The Appellate Court concluded that the evidence that the burglary was

committed in the residence or dwelling of the victim was undisputed. At trial, the

victim testified that Perez unlawfully entered his residence with a weapon. The police

recovered Perez’s fingerprint on the interior glass of the laundry room at the point of

entrance into the residence. Thus, the State of Connecticut offered sufficient

evidence for a reasonable jury to find that Perez committed burglary in the first

degree. The Appellate Court’s conclusion that sufficient evidence existed to support

the conviction of Perez on the charge of burglary in the first degree was not an

unreasonable application of Supreme Court law. This sufficiency of the evidence

claim is denied.

             2.    Robbery in the First Degree

      In the heading of the section in his supplemental brief raising the sufficiency of

the evidence claim on direct appeal, Perez contended that insufficient evidence

supported his conviction for robbery in the first degree. He included no argument or

support for this claim in the body of his supplemental brief. See Resp’ts’ Mem Opp’n

Pet. Writ Habeas Corpus, ECF No. 18-17, App. P. Perez attempted to offer support for

this claim of insufficient evidence in his reply brief. See ECF No. 18-20, App. R. The

Connecticut Appellate Court, however, refused to address the claim because Perez

had failed to adequately present it as required by Connecticut’s rules of procedure

regarding the briefing of claims. See Perez, 78 Conn. App. at 645-46 & n. 14. The


                                          23
       Case 3:17-cv-02162-VLB Document 23 Filed 02/23/21 Page 24 of 37




respondent contends that the claim is procedurally defaulted because the appellate

court declined to address it due to the failure of Perez to meet an adequate and

independent state procedural rule. The respondent further argues that this Court may

not review the defaulted claim absent a showing by Perez of cause for, and prejudice

from, the failure to raise the claim.

      As set forth above, under the procedural default doctrine, review by a district

court of the merits of a claim raised in a habeas petition is unavailable if (1) the “state

court . . . declined to address . . . the claim because the prisoner had failed to meet a

state procedural requirement, and (2) the state [court] judgment [or decision] . . .

rests on independent and adequate state procedural grounds.” Walker, 562 U.S. at

315-16 (internal quotation marks and citation omitted). The Court concludes that the

procedural rule governing the necessity of providing an adequate record for review

and presenting all arguments in the initial appellate brief was definite, well-

established and regularly applied in 2003 at the time of the decision by the

Connecticut Appellate Court to decline to review Perez’s insufficiency of the evidence

claim. See e.g., Conn. Prac. Book § 60-5 (“It is the responsibility of the appellant to

provide an adequate record for review as provided in Section 61-10”); Conn. Prac.

Book § 67-4 (setting forth specific requirements for contents and organization of

Appellant’s brief); In re Shane P., 58 Conn. App. 234, 243–44, 753 A.2d 409, 415 (2000)

(“The respondent's brief consists of one page with minimal citations, negligible

reasoning and no constitutional analysis. “We are not required to review issues that

have been improperly presented to this court through an inadequate brief.... Analysis,


                                            24
       Case 3:17-cv-02162-VLB Document 23 Filed 02/23/21 Page 25 of 37




rather than mere abstract assertion, is required in order to avoid abandoning an issue

by failure to brief the issue properly.”); State v. Salvatore, 57 Conn. App. 396, 401, 749

A.2d 71, 74 (2000)(“[C]laims on appeal that are inadequately briefed are deemed

abandoned.... This rule applies to claims that the defendant is entitled to

... Golding review.”); Ham v. Greene, 248 Conn. 508, 528, n. 11, 729 A.2d 740, 753, n.11

(1999) (“Rather than analyze the trial court's reasoning with regard to any of these

claims, the defendants merely assert, in a conclusory manner, that the trial court

acted improperly. Consequently, they do not merit review.”) (citations omitted);

Butler v. Hartford Technical Institute, Inc., 243 Conn. 454, 465, n. 11, 704 A.2d 222,

224, n.11 (1997) (“Claimed errors not adequately briefed and not fully developed will

not be considered by this court.”) (citations omitted); State v. Edward B., 72 Conn.

App. 282, 302 n. 12, 806 A.2d 64, cert. denied, 262 Conn. 910, 810 A.2d 276 (2002) (it is

a well-established principle that arguments cannot be raised for the first time in a

reply brief); Willow Springs Condominium Assn., Inc. v. Seventh BRT Development

Corp., 245 Conn. 1, 48 n. 42, 717 A.2d 77 (1998) (same); State v. Wilchinski, 242 Conn.

211, 217 n. 7, 700 A.2d 1 (1997) (same).

      Because the Appellate Court declined to consider the sufficiency of evidence

claim related to Perez’s conviction for robbery in the first degree due to the failure of

Perez to comply with established and regularly applied Connecticut rules of

procedure, this Court considers the claim to have been procedurally defaulted. The

claim is reviewable only if Perez can demonstrate cause for the default and actual

prejudice resulting from the default or he can show that failure to consider the claim


                                           25
       Case 3:17-cv-02162-VLB Document 23 Filed 02/23/21 Page 26 of 37




will result in a fundamental miscarriage of justice. See Edwards, 529 U.S. at 451

(citations omitted).

      Perez offers no evidence or facts to support the existence of cause for the

default of the sufficiency of the evidence claim related to his conviction for robbery in

the first degree. Nor has he shown that he suffered any prejudice from the default.

In addition to failing to show cause and prejudice from the default, Perez has not

demonstrated any probability that this Court's failure to review his claim of

insufficiency of evidence would result in a fundamental miscarriage of justice, as he

has offered no new evidence, scientific or otherwise, showing his actual innocence.

Thus, Perez has not met the fundamental miscarriage of justice exception to the

procedural default doctrine. Accordingly, the Court may not review the claim that

insufficient evidence existed to support the jury’s finding that he was guilty of

robbery in the first degree because the claim is procedurally defaulted. This

insufficiency of the evidence claim is denied.

      E.     Ineffective Assistance of Counsel

      Perez asserts eight separate ways in which trial counsel was allegedly

ineffective at trial or at sentencing. Respondents argue that the Connecticut Superior

Court reasonably applied federal law in concluding that Perez had not demonstrated

prejudice because of any of the eight ways in which he claimed counsel’s

performance was ineffective or deficient.

      On July 18, 2011 and August 19, 2011, a Connecticut Superior Court judge

presided over hearings held to address the claims raised by Perez in a third amended


                                            26
       Case 3:17-cv-02162-VLB Document 23 Filed 02/23/21 Page 27 of 37




habeas petition filed in Perez v. Warden, No. TSR-CV06-4001319-S. See Resp’ts’ Mem

Opp’n Pet. Writ Habeas Corpus, Apps. EE, ECF Nos. 18-51, 18-52. Perez was

represented by counsel at the hearings and he and a witness named Linda Romney

offered testimony. See id., App. EE, ECF No. 18-51. The attorney who represented

Perez in his criminal trial was unavailable and did not appear or testify at the hearing.

See id., App. EE, ECF No. 18-51, at 135.

      An ineffective assistance of counsel claim is reviewed under the standard set

forth in Strickland v. Washington, 466 U.S. 668 (1984). To prevail, a petitioner must

demonstrate, first, that counsel’s conduct was “deficient” in that it “fell below an

objective standard of reasonableness” established by “prevailing professional

norms.” Id. at 687-88. The Court evaluates counsel’s conduct at the time the

decisions were made, not in hindsight, and affords substantial deference to counsel’s

decisions. See id. at 690 (in assessing deficient performance, “the court should

recognize that counsel is strongly presumed to have rendered adequate assistance

and made all significant decisions in the exercise of reasonable professional

judgment”).

      Second, a petitioner must demonstrate that the deficient performance of

counsel prejudiced him. See Strickland, 466 U.S. 687. To satisfy the prejudice prong,

a petitioner must show that there is a “reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have been different;” the

probability must “undermine confidence in the outcome” of the trial. Id. at 694.

      To succeed on the ineffective assistance of counsel claim, a petitioner must


                                           27
       Case 3:17-cv-02162-VLB Document 23 Filed 02/23/21 Page 28 of 37




demonstrate both deficient performance and sufficient prejudice. Id. at 700. Thus, if

the Court finds one prong of the standard lacking, it need not consider the remaining

prong. See id. at 697, 700.

      The Court will consider the last reasoned state court decision that addressed

the ineffective assistance of counsel claims to determine whether that decision is an

unreasonable application of federal law. See Ylst v. Nunnemaker, 501 U.S. 797, 804

(1991). In analyzing Perez’s ineffective assistance of counsel claims, the Connecticut

Superior Court did not cite Strickland but did refer to the two prongs of the ineffective

assistance standard set forth in Strickland. See Perez, 2011 WL 4347038, at *1.

Because the Connecticut Appellate Court applied the correct legal principles, the

decision is not contrary to federal law. See Early, 537 U.S. at 8. Thus, the Court

considers whether the analysis of the Connecticut Superior Court was an

unreasonable application of Supreme Court law.

             1.      Sub-Claim A

      In this Sub-Claim A, Perez contends that trial counsel failed to conduct a

pretrial investigation to determine the facts relevant to the merits, defenses and

punishments. Pet. Writ Habeas Corpus at 48. The habeas court concluded that Perez

did not established prejudice as to this alleged deficiency of trial counsel. Perez, 2011

WL 4347038, at *1.

      Respondents contend that Perez did not identify the witnesses or other

evidence that trial counsel would have discovered had he engaged in a more

thorough pretrial investigation. At the hearings held in connection with the state


                                           28
       Case 3:17-cv-02162-VLB Document 23 Filed 02/23/21 Page 29 of 37




habeas, Perez did not identify any evidence to support his claim that a pretrial

investigation would have yielded exculpatory evidence or the evidence which would

have been offered but for his counsel’s failure to conduct an investigation. The

Connecticut Superior Court reasonably applied the law in concluding Perez did not

demonstrate he was prejudiced by his counsel’s failure to conduct a pretrial

investigation.

             2.    Sub-Claim C

      In this Sub-Claim, Perez argues that trial counsel failed to call a fingerprint

expert to contradict the testimony of the fingerprint expert offered by the State of

Connecticut at trial. The habeas court concluded that Perez had not established

prejudice as to this alleged deficiency of trial counsel. Perez, 2011 WL 4347038, at *1.

      Perez did not call a fingerprint expert to testify at the habeas hearing. Further,

when asked what information another fingerprint expert might have offered at trial,

Perez was unable to state that such an expert could offer testimony that would have

contradicted the testimony of the State’s expert. See Resp’ts’ Mem Opp’n Pet. Writ

Habeas Corpus, App. EE, ECF Nos. 18-51, Hab. Tr. at 65-66, 69-71. Thus, Perez did not

offer evidence that calling an independent fingerprint expert would have altered the

outcome of the trial. The Connecticut Superior Court judge reasonably applied

Strickland in holding Perez failed to demonstrate he was prejudiced by his counsel’s

failure to call a fingerprint expert because he failed to demonstrate it would have

altered the outcome of the trial.

             3.    Sub-Claims B and E


                                          29
       Case 3:17-cv-02162-VLB Document 23 Filed 02/23/21 Page 30 of 37




      In Sub-Claim B, Perez argued that trial counsel failed to interview him before

the suppression hearing and investigate facts regarding his alleged confession made

to the two Connecticut State Police detectives who transported him from New York to

Connecticut. Perez claimed that counsel also prevented him from testifying at the

suppression hearing. Pet. Writ Habeas Corpus at 48-49. In Sub-Claim E, Perez

contends that counsel failed to object to the trial judge’s restriction on his

opportunities to communicate and ask questions during the suppression hearing.

Counsel also failed to object to the trial judge’s confiscation of his notes taken during

the hearing and copies of the questions Perez asked his counsel. Id. at 50. The state

habeas court concluded Perez did not establish he was prejudice by these alleged

deficiencies. Perez, 2011 WL 4347038, at *1.

      The transcript of the habeas hearing reflects that Perez did not explain the

nature of the information trial counsel would have uncovered if he had conducted an

investigation prior to the suppression hearing. Furthermore, Perez did not state that

trial counsel told him that he could not testify at the suppression hearing. Rather,

counsel advised Perez not to testify. See Resp’ts’ Mem Opp’n Pet. Writ Habeas

Corpus, App. EE, ECF No. 18-51, Hab. Tr. at 45. Put more succinctly, counsel advised

Perez he should not testify; counsel did not tell him he could not testify. Perez did not

pursue it further, accepted the advice and chose not to testify. During the habeas

hearing, Perez indicated that had he testified at the suppression hearing, he would

have argued that the state police detective took his conversation out of context. Id. at

57. Given Perez’s testimony at the habeas hearing, the Connecticut Superior Court’s


                                           30
         Case 3:17-cv-02162-VLB Document 23 Filed 02/23/21 Page 31 of 37




conclusion that the outcome of the suppression hearing would not have been

different if counsel had conducted an investigation and had called Perez to testify

was not an unreasonable application of the prejudice prong of Strickland. This is

because Perez’s testimony was unlikely to have altered the outcome. Further, given

the irrefutable evidence against Perez, his counsel’s advice not to testify and subject

himself to cross examination was a sound strategic decision.

        As discussed above, Perez asserted a claim on direct appeal that the trial judge

denied him the right to counsel during the suppression hearing when the judge

prohibited him from asking his attorney questions. The Connecticut Appellate Court

declined to address the claim on procedural grounds but noted that the trial judge’s

restriction on when Perez could speak to counsel during the suppression hearing

was reasonable and did not violate Perez’s right to counsel. Perez, 78 Conn. App. at

634 n.12, 828 A.2d at 644 n.12.2

        Respondents contend that a failure to object to the trial court’s order regarding



2   The Connecticut Appellate Court explained that:
        Even if we were to review the defendant's claim, it would fail. The court, after
        noticing that the defendant had tried to speak to his attorney after every
        question he asked, informed the defendant that he was no longer to interrupt
        his attorney's questioning of the witness. The court gave the defendant a pad
        and pen to write down anything he would like to speak to his attorney about
        and stated that he would give the defendant an opportunity to talk to his
        attorney after questioning each witness. The court did not prohibit the
        defendant from speaking to his attorney. Rather, the court only restricted the
        defendant from speaking to his attorney after every question. “[T]he Sixth
        Amendment right to counsel does not permit unfettered communication
        between the accused and his lawyer during trial proceedings.” Jones v.
        Vacco, 126 F.3d 408, 415–16 (2d Cir.1997). Accordingly, because the court did
        not prohibit the defendant from speaking to his attorney but placed only a
        reasonable restriction on when that communication could take place, the
                                           31
       Case 3:17-cv-02162-VLB Document 23 Filed 02/23/21 Page 32 of 37




communication with Perez was not ineffective because the Appellate Court upheld

the order. Furthermore, Perez did not offer evidence that had counsel objected to the

trial court’s restriction on when and how often Perez could communicate with him

during the suppression hearing, the outcome of the suppression hearing would have

been different. The Connecticut Superior Court reasonably applied Strickland to

conclude that Perez had failed to meet the prejudice prong.

             4.    Sub-Claim D

      Perez argues that trial counsel neglected to engage in a meaningful

investigation of the facts related to the warrantless search and seizure of the firearm

that was used during the burglary, larceny and robbery offenses that he was charged

with committing and failed to move to suppress the firearm. Perez contended that the

failure to challenge or investigate the warrantless search and seizure “deprived [him]

of a meritorious Fourth Amendment claim.” Pet. Writ of Habeas Corpus at 50. The

state habeas court concluded that Perez had not established prejudice as a result of

this alleged deficiency of trial counsel. Perez, 2011 WL 4347038, at *1.

      At the habeas hearing, Perez testified he agreed to help a friend hide the

weapon used in the incident in West Redding, Connecticut on April 16, 1994. See

Resp’ts’ Mem Opp’n Pet. Writ Habeas Corpus, App. EE, ECF Nos. 18-51, Hab. Tr. at

52, 55-56. He and his friend drove to his sister’s house in the Bronx to hide the gun in

a box he kept at the house. See id. at 57. At the criminal trial, a New York detective

testified that he executed a search warrant at Perez’s sister’s home on April 22, 1994



defendant's right to counsel was not violated. Id.
                                          32
       Case 3:17-cv-02162-VLB Document 23 Filed 02/23/21 Page 33 of 37




and seized a semi-automatic pistol from a box in the bedroom. See id., App. DD, ECF

No. 18-44, at 97-98. The gun was admitted as an exhibit at Perez’s criminal trial. See

id., App. DD, ECF No. 18-45, at 53. At the habeas hearing, Perez offered conflicting

testimony regarding the search and seizure of the gun. He testified both that the

warrant was invalid and that no warrant existed at all. See id., App. EE, ECF No. 18-51,

at 58-59. He conceded a detective testified at the criminal trial that the gun was seized

using a warrant but claimed that the warrant was invalid because it could not have

included the street address of his sister’s home because the witness knew the

building location but not the street number. Id. at 59-62.

       Perez’s claim that counsel was ineffective in failing to challenge the

warrantless search and seizure of the gun is contradicted by Perez’s own testimony

at the habeas hearing that the gun was seized during the execution of a warrant.

Given Perez’s contradictory testimony at the habeas hearing, it was not unreasonable

for the Connecticut Superior Court judge to conclude that Perez had not

demonstrated prejudiced by his counsel’s failure to investigate or move to suppress

the seizure of the gun on the basis that it was seized during a warrantless search of

his sister’s home. Indeed, Perez admitted that he agreed to hide the weapon used in

the burglary, and thus he was likely criminally culpable as an accessory and counsel

would be ineffective if he advised him to testify to that. See Strickland, 466 U.S. at

691.

             5.    Sub-Claim F

       In this Sub-Claim, Perez contends that trial counsel failed to interview and


                                           33
       Case 3:17-cv-02162-VLB Document 23 Filed 02/23/21 Page 34 of 37




present witnesses who would have provided him with an alibi defense. See Pet. Writ

Habeas Corpus at 51. Perez did identify two alibi witnesses that counsel failed to call,

Linda Romney and Paul Lucas. Romney testified at the habeas hearing that she was

with Perez until 11:30 p.m. or 11:45 p.m. on April 15, 1994. See id., App. EE, ECF No.

18-51, at 124, 131. She was not able to confirm Perez’s whereabouts at the time that

the victim testified he had been held at gunpoint on April 16, 1994. Id. at 120-131.

Thus, Perez did not demonstrate that the outcome of the trial would have been

different if counsel had called Romney as a witness.

      Perez did not call Lucas as a witness at the habeas hearing. Without his

testimony, it was not clear that Lucas could have served as an alibi for Perez. The

conclusion reached by the Connecticut Superior Court that Perez had not

demonstrated prejudice as a result of counsel’s failure to interview potential alibi

witnesses before trial or call potential alibi witnesses to testify at trial constitutes a

reasonable application of Strickland.

             6.    Sub-Claim G

      In this Sub-Claim, Perez contends that trial counsel failed to object to

misleading and erroneous jury instructions. Pet. Writ Habeas Corpus at 51. The

habeas court concluded that Perez had not established prejudice as a result of these

alleged deficiencies of trial counsel. Perez, 2011 WL 4347038, at *1.

      As discussed above, Perez raised multiple claims regarding the instructions

issued by the judge to the jury at the conclusion of his criminal trial. The Connecticut

Appellate Court determined that the instruction given for the offense of burglary in


                                           34
       Case 3:17-cv-02162-VLB Document 23 Filed 02/23/21 Page 35 of 37




the first degree read as part of the jury charge “as a whole, did not mislead the jury

and was a proper statement of the law” and that “it was not reasonably possible that

the court's instructions [on the offense of burglary in the second degree with a

firearm] misled the jury or that the instructions were legally deficient.” Perez, 78

Conn. App. at 636-38, 828 A.2d at 645-46. Perez alleges that trial counsel should have

objected to these same jury instructions. The failure to object to instructions that

were later upheld by the Connecticut Appellate Court on appeal cannot constitute

deficient performance. Nor is there evidence that had counsel objected to the jury

instructions, the result of the trial would have been different. The habeas court’s

determination that Perez had not demonstrated that he was prejudiced by counsel’s

decision not to object to the trial judge’s jury instructions is a reasonable application

of Supreme Court law.

             7.    Sub-Claim H

      In this Sub-Claim, Perez alleges that trial counsel failed to conduct a

presentence investigation and failed to meet with him prior to sentencing. In addition,

he asserts counsel failed to inform the sentencing judge that he requested final

disposition of the charges and waived extradition. Perez contends that without this

information, the judge sentenced Perez to a consecutive thirty-five-year sentence that

was not authorized by the IAD. See Pet. Writ Habeas Corpus at 51-52. The habeas

court concluded that Perez had not established prejudice as to these alleged

deficiencies of trial counsel. Perez, 2011 WL 4347038, at *1.




                                           35
       Case 3:17-cv-02162-VLB Document 23 Filed 02/23/21 Page 36 of 37




      Perez did not address or offer evidence in support of this claim at the habeas

hearing. Thus, he did not explain how the outcome of the sentencing hearing would

have been different had counsel investigated before the hearing or had mentioned his

waiver of extradition pursuant to the IAD. The transcript of Perez’s sentencing

hearing reflects that the State of Connecticut completed a presentence investigation

report on Perez and that Perez, after reviewing it with his attorney, did not object to

the report on a substantive basis. See Resp’ts’ Mem. Opp’n Pet. Writ Habeas Corpus,

App. DD, ECF No. 18-50. Furthermore, the judge permitted Perez to make a statement

at the hearing. See id. As such, the conclusion reached by the habeas court that

Perez had not demonstrated prejudice as a result of counsel’s failure to conduct an

investigation in connection with his sentencing hearing and to inform the judge about

his extradition under the IAD constitutes a reasonable application of Strickland.

V.    Conclusion

      The Court may not review the claim of trial court error pertaining to the

restriction on Perez’s right to communicate with his attorney during the suppression

hearing, the claim of an improper jury instruction on the charge of robbery in the first

degree, and claim that insufficient evidence existed to support the jury’s finding that

Perez was guilty of robbery in the first degree that are asserted in the Petition for Writ

of Habeas Corpus, [ECF No. 1], because those claims are procedurally defaulted. The

remaining claims asserted in the Petition for Writ of Habeas Corpus, [ECF No. 1], are

DENIED.

      Perez has not shown that he was denied a constitutionally or federally


                                           36
        Case 3:17-cv-02162-VLB Document 23 Filed 02/23/21 Page 37 of 37




protected right. Thus, any appeal from this order would not be taken in good faith and

a certificate of appealability will not issue. See Slack v. McDaniel, 529 U.S. 473, 484

(2000) (holding that, when the district court denies a habeas petition on procedural

grounds, a certificate of appealability should issue if jurists of reason would find

debatable the correctness of the district court’s ruling).

        The Clerk is directed to enter judgment against the petitioner and close this

case.

        SO ORDERED at Hartford, Connecticut this 23rd day of February 2021.

                                       _____/s/__________________
                                       Vanessa L. Bryant
                                       United States District Judge




                                           37
